Citation Nr: 0928791	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for bursitis in the 
left shoulder.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
2001.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 rating decisions by the VA 
RO in Columbia, South Carolina.  

These matters were most recently before the Board in December 
2008, when the case was remanded to the VA RO in Columbia, 
South Carolina (via the Appeals Management Center (AMC), in 
Washington, D.C.).  The purpose of this remand was to obtain 
any outstanding private and/or VA treatment records, and to 
obtain VA audiology and joints examinations.  All of the 
actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that the Veteran 
does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Subsequently, a supplemental 
statement of the case (SSOC) was issued in May 2009, which 
denied confirmed and continued the previous denial.  

Of preliminary importance, during the course of his appeal, 
the Veteran requested a Videoconference hearing before the 
Board.  The Veteran failed to report to his scheduled 
hearing, and since that time, has not request the opportunity 
to reschedule his hearing.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Bilateral tinnitus was not present in service and is not 
otherwise shown showm to be related to any incident of 
service.  

3.  The Veteran's now-resolved bursitis of the left shoulder 
did not have its onset in service and is not otherwise 
related to active service.  




CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  The criteria for service connection for bursitis in the 
left shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2006, March 2006, 
and January 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2006 notice informed the Veteran as to disability 
ratings and effective dates.  As noted above, the claim was 
last readjudicated via a May 2009 SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


A.  Bilateral Tinnitus

The Veteran contends that he currently suffers from bilateral 
tinnitus which developed while serving on submarine duty in 
the US Navy.  Notably, his military occupational specialty 
(MOS) was Supply and Accounting Analyst (non-mechanized), 
Snap II Supply and Financial Management Functional Area 
Supervisor, and Career Information Program Advisor.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral tinnitus.  In this 
regard, a Crew Member Summary Report reflects that the 
Veteran was issued ear plugs in January 1991.  A January 1994 
service treatment record shows complaint of a left ear ache, 
and a February 1995 service treatment record indicates 
treatment for bilateral otitis media, worse on the right 
side.  The record is otherwise negative for mention of any 
complaints or symptoms related to the ears during service, 
and there is no evidence of any tinnitus at any time during 
the Veteran's 30 years of service.  

Significantly, an August 2001 VA audiology examination 
indicates that the Veteran denied experiencing any tinnitus, 
and a June 2005 VA treatment record reflects that the Veteran 
denied a history of tinnitus.  A February 2006 VA audiologist 
noted that the Veteran's tinnitus first presented one year 
prior to the date of the examination, and was only present in 
the left ear.  The Board, in the December 2008 remand, 
determined that the February 2006 VA examiner's opinion was 
deficient in that it did not address the question of medical 
relationship between the current tinnitus and service.  
Moreover, the opinion was not based upon consideration of the 
Veteran's documented medical history and assertions, as the 
claims file was unavailable for review.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470- 471 (1993).

Further, as the first evidence of complaint of bilateral 
tinnitus reflected in the claims file occurred when the 
February 2006 VA examiner noted subjective reporting of 
ringing in the ears for one year prior to the examination, 
approximately 5 years after discharge from service, this is 
strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The Board notes that, while, in presenting the claim for 
service connection, the Veteran has complained of ringing in 
his ears, the matter of whether he, in fact, has currently-
claimed tinnitus is questionable.  The Board notes that the 
Veteran is competent to testify as to observable symptoms 
such as ringing in his ears, and , tinnitus is the type of is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  The 
question, however, is whether the Veteran's assertion is 
considered credible.  The Board notes that, apart from the 
Veteran's subjective complaints many years post-service, 
there is no objective evidence to support his assertion that 
he has current tinnitus in his ears.  

Furthermore, there is no medical evidence or opinion that 
even suggests a medical nexus between any current bilateral 
tinnitus and service, nor has the Veteran presented, 
identified, or alluded to the existence of any such medical 
evidence opinion that would, in fact, support the claim.  In 
fact, the only opinion of record addressing the relationship 
between any tinnitus and service is contained in a February 
2009 VA audiology examination, in which the examiner opined 
that, although the Veteran has a current diagnosis of 
tinnitus, tinnitus is less likely as not caused by noise 
exposure in service, as no significant threshold shifts (at 
least 15 decibels) were found at any frequencies comparing 
audiograms at entrance and separation from service, and 
hearing was normal at separation with no threshold more than 
15 decibels.  Further, the examiner noted that tinnitus was 
first reported by the Veteran 2 years ago, and that various 
post-service noise exposures, hypertension, or other medical 
conditions, or medicine prescribed for arthritis pain could 
account for the etiology of the Veteran's current tinnitus.  

The Board finds that the February 2009 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition questions.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  


B.  Bursitis in the Left Shoulder

The Veteran asserts that he currently suffers from left 
shoulder pain and bursitis, which developed during his 
military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bursitis in the left 
shoulder.  In this regard, service treatment records, dated 
from December 2000 to March 2001, indicate the Veteran was 
treated for right shoulder pain with possible nerve 
impingement and rotator cuff bursitis in service.  The record 
is negative for mention of any complaints or symptoms of a 
left shoulder injury or disorder occurring during service.  
Significantly, the first evidence of complaints of bursitis 
in the left shoulder reflected in the claims file is on a VA 
general examination report, dated in August 2001.  

VA treatment records and examination reports, dated from 
August 2001 to December 2008, generally reflect complaints of 
bilateral shoulder pain status-post impingement and 
acromioclavicular (AC) arthritis and bursitis.  The August 
2001 VA examination report indicates the Veteran reported a 
history of some left shoulder pain, diagnosed as bursitis 3 
or 4 years ago, for which he was treated with nonsteroidal 
antiinflammatories, and earlier in the year, with a steroid 
injection.  The Board notes that the record is negative for 
objective evidence that corroborates this claimed medical 
history.  The examiner noted that the Veteran had not had any 
symptoms since the steroid injection was accomplished, and 
could do everything he normally did with his shoulder, 
including overhead work.  On physical examination, the 
shoulder demonstrated full range of motion.  The Veteran was 
diagnosed with left shoulder bursitis and/or impingement 
syndrome, currently well-controlled.  An August 2001 VA 
radiology report accompanying the VA general examination 
report, shows a negative study that included intact 
visualized boney structures, with no evidence for fracture, 
dislocation, or arthritic change.  

In conjunction with the appeal, the Veteran underwent a VA 
joints examination in February 2009, during which he 
complained of left shoulder pain, at night after a day of 
strenuous activity, which usually lasts for 30 minutes.  The 
Veteran endorsed a history of a left shoulder disorder that 
began in 2000, and had a gradual onset.  The examiner noted 
that the Veteran reported that he was placed on a profile for 
his shoulder in service, and had been diagnosed with bursitis 
in the past, for which underwent steroid injection treatment 
in 2000.  Once again, the Board notes that the record is 
negative for objective evidence that corroborates this 
claimed medical history.  The Veteran denied any injuries or 
surgeries, and denied experiencing swelling, locking, 
grinding, or flare-ups in the left shoulder.  On physical 
examination, the Veteran's left shoulder was found to have 
strength of 5/5 in all planes, and no edema, pain or 
tenderness to palpation, or limitation of range of motion was 
noted.  X-ray findings revealed mild AC joint arthropathy in 
an otherwise unremarkable left shoulder.  The Veteran was 
diagnosed with resolved left shoulder bursitis with mild AC 
joint arthropathy.  

Furthermore, there is no medical evidence or opinion that 
even suggests a medical nexus between any current bursitis in 
the left shoulder and service, nor has the Veteran presented, 
identified, or alluded to the existence of any such medical 
evidence opinion that would, in fact, support the claim.  In 
fact, the only opinion of record addressing the relationship 
between any left shoulder disorder and service is contained 
in the February 2009 VA joints examination, in which the 
examiner opined that a left shoulder disorder is not related 
to the Veteran's service.  

The Board finds that the February 2009 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition questions.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As a lay person, the 
Veteran may report that he currently experiences symptoms of 
pain and stiffness in his left shoulder; however, he is not 
competent to say that his condition is related to his period 
of military service.




C.  Conclusion

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for bilateral tinnitus 
and for bursitis in the left shoulder, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

Service connection for bilateral tinnitus is denied.  

Service connection for bursitis in the left shoulder is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


